         Case 4:19-cr-00114-BRW Document 45 Filed 09/03/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


UNITED STATES OF AMERICA


VS.                                      4:19-CR-00114-01-BRW

JIMMIE MCDUFFY


                                      AMENDED ORDER

       The Defendant=s Motion for Psychiatric Evaluation under Title 18 of the United States

Code, Section 4241(a) (Doc. No. 42) is GRANTED IN PART and DENIED IN PART.

       The request for a competency hearing under 18 U.S.C. § 4241(a) is DENIED without

prejudice.

       The request for an evaluation under 18 U.S.C. § 4241(b) is GRANTED.

       Accordingly, Jimmie McDuffy is committed to the custody of the United States Marshal

for the Eastern District of Arkansas to await designation of a Bureau of Prisons facility where a

competency evaluation will be performed. The United States Marshal for the Eastern District of

Arkansas is directed to immediately notify the Court upon receipt of Defendant=s facility

designation. Pursuant to 18 U.S.C. ' 4241(b) and § 4247(b) and (c), Jimmie McDuffy should

be remanded to the custody of the Attorney General or his authorized representative for no more

than forty-five (45) days for an examination pursuant to 18 U.S.C. ' 4241(b).

       IT IS SO ORDERED this 3rd day of September, 2020.


                                                          BILLY ROY WILSON
                                                          UNITED STATES DISTRICT JUDGE




                                                1
